Name: Decision No 1/82 of the EEC-Austria Joint Committee of 16 November 1982 amending, in relation to heading No 84.59, List A annexed to Protocol 3 concerning the definition of the concept of 'originating products' and methods of administrative cooperation
 Type: Decision
 Subject Matter: international trade;  Europe;  executive power and public service;  EU institutions and European civil service;  electrical and nuclear industries
 Date Published: 1982-12-31

 Avis juridique important|21982D1231(02)Decision No 1/82 of the EEC-Austria Joint Committee of 16 November 1982 amending, in relation to heading No 84.59, List A annexed to Protocol 3 concerning the definition of the concept of 'originating products' and methods of administrative cooperation Official Journal L 382 , 31/12/1982 P. 0018 - 0018JOINT COMMITTEE DECISION No 1/82 of 16 November 1982 amending, in relation to heading No 84.59, List A annexed to Protocol 3 concerning the definition of the concept of "originating products" and methods of administrative cooperationTHE JOINT COMMITTEE, Having regard to the Agreement between the European Economic Community and the Republic of Austria, signed in Brussels on 22 July 1972, Having regard to Protocol 3 concerning the definition of the concept of "originating products" and methods of administrative cooperation (hereinafter referred to as "Protocol 3"), and in particular Article 28 thereof, Whereas the footnote contained in List A of Protocol 3 derogating in respect of nuclear fuel elements from the origin rule applicable to Chapter 84 of the Customs Cooperation Council Nomenclature (CCCN) is valid only until 31 December 1984 ; whereas nuclear fuel elements of heading No 84.59 manufactured from non-originating uranium enriched in the Community do not yet satisfy the basic requirements of the rules on origin applicable to Chapter 84 and will probably not do so in the foreseeable future ; whereas it is therefore necessary to extend the derogation for a further period; Whereas in the nuclear fuel industry contracts are concluded for long periods and well in advance of the date when supplies are commenced ; whereas it is advisable to provide for legal certainty in this connection ; whereas it is therefore necessary to extend the derogation at this time, HAS DECIDED AS FOLLOWS:Article 1The footnote relating to heading No 84.59 at present in List A annexed to Protocol 3 is hereby replaced by the following: "These provisions shall not apply to fuel elements of heading No 84.59 until 31 December 1988."Article 2This Decision shall enter into force on 1 October 1982.Done at Brussels, 16 November 1982. For the Joint Committee The President Pierre DUCHATEAU